UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1461



LISA D. BRYAN,

                                                  Plaintiff - Appellant,

          versus


LUCENT TECHNOLOGIES,    INCORPORATED,        A   New
Jersey Corporation,

                                                   Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
265-AMD)


Submitted:   August 27, 2004                 Decided:   November 4, 2004


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa D. Bryan, Appellant Pro Se. Robert Ross                 Niccolini,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lisa   D.   Bryan    appeals    the   district    court’s   order

granting summary judgement to the Defendant in this employment

discrimination    action.     We    have     reviewed   the    record   and   the

district court’s thorough opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Bryan v. Lucent Techs., Inc., No. CA-03-265-AMD (D. Md.

Mar. 15, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -